Opinion by
Judge Pryor:
The only question in this case is as to the true boundary of the tract of land patented in 1826 Jo Ward and Craddock under which appellee claims, for the patent relied on by appellant being junior is void as to so much of the land in controversy as was actually appropriated and covered by the one first named.
There does not appear .to be any controversy as to the proper location of the beginning corner of the Ward and Craddock survey, though the trees called for have been destroyed, and therefore it may be assumed to be at the letter “A” according to the plat of Scott, the surveyor. Nor can there be any doubt about the location of the next four corners. From the fifth corner at “K,” a white oak, the patent calls for S. 46 W. 87 poles to a white oak. But the object called for is not now found, and therefore in the absence of proof of its location elsewhere it must be fixed at the point where the calls of the patent place it, which is at “B.” From this point the patent call is S. 33 W. 208 poles. There is no evidence of a mistake in the call, nor is there a marked line or corner to be found by following the call of S. 33 W. 208 poles. Hence the course of the patent must be followed to the end of the distance and then to the beginning at “A.”
It is true by doing so the area of land will be greatly in excess of what is called for, and the closing line will not be according to the patent call in respect to either course or distance. But in the absencé of evidence the patent calls must be followed as far as may be done and the survey closed by running from .the end of the call to the beginning corner.

R. D. Davis, E. F. Dulin, for appellant.

Judgment affirmed.